UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

XL INSURANCE AMERICA, INC., CERTAIN
UNDERWRITERS AT LLOYD’S, LONDON
SUBSCRIBING TO POLICY NOS. PRPNAI700847
AND PRPNA1702387, and UNITED STATES FIRE

INSURANCE COMPANY,

Plaintiffs,

Mie

DIAMONDROCK HOSPITALITY COMPANY, and
DIAMONDROCK FRENCHMAN’S OWNER, INC.,

Defendants.

No. 18 Civ. 10025 (AJN)

STIPULATION OF DISMISSAL

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel

of record that this action is hereby dismissed with prejudice, pursuant to Fed. R. Civ. P.

41(a)(1)(A)(ii), with each party to bear its own fees and costs.

Dated: January 13, 2020

tHe XK. Vann

SIMPSON THACHER & BARTLETT LLP
Mary Beth Forshaw

Lynn K. Neuner

425 Lexington Avenue

New York, New York 10017

Telephone: (212) 455-2000
mforshaw@stblaw.com

Attorney for Plaintiffs XL Insurance
America, Inc. and Certain Underwriters at
Lloyd's, London Subscribing to Policy No.
PRPNA1700847.

By: Le \

KENNEDYS CMK LLP

Joanna Lyn Young

570 Lexington Avenue, 8" Floor
New York, New York 10022
Telephone: (212) 252-0004
joanna.young@kennedyscmk.com

Attorney for Plaintiff United States Fire
Insurance Company
By:4~ b. Ne.A--—— By: Matte. . SahGyen ( Chw

KATTEN MUCHIN ROSENMAN LLP COVINGTON & BURLING LLP

Philip Adam Nemecek Matthew J. Schlesinger
575 Madison Avenue 850 10th Street NW

New York, New York 10022 Washington, DC 20001
Telephone: (212) 940-8834 Telephone: (202) 662-6000
philip.nemecek@kattenlaw.com mschlesinger@cov.com

Attorney for Plaintiff Certain Underwriters Attorney for Defendants
at Lloyd's, London Subscribing to Policy No.
PRPNA1702387

 
